             IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF NEW YORK


ERIC M. MUTH,

                 Plaintiff,              Civil Action No.
                                         5:19-CV-0413 (TJM/DEP)
     v.

GARY KIEFER, Plant Manager,
et al.,

                 Defendants


APPEARANCES:                             OF COUNSEL:

FOR PLAINTIFF:

ERIC M. MUTH, Pro Se
7667 Centerport Rd.
Auburn, NY 13021

FOR DEFENDANT:

NONE

DAVID E. PEEBLES
CHIEF U.S. MAGISTRATE JUDGE


             ORDER, REPORT, AND RECOMMENDATION

     This is an action brought by pro se plaintiff Eric M. Muth against two

former supervisors, a property manager, an individual employed by the

Cayuga County Clerk's Office, a legal aid attorney, and a security guard
pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§ 2000e et seq. ("Title VII"), 42 U.S.C. § 1983, and 18 U.S.C. § 1702. The

genesis of plaintiff's complaint is the termination of his employment nearly

nine years ago and his subsequent attempts to seek redress from

administrative agencies and the state courts for that termination.

      Plaintiff's complaint, application for leave to proceed in forma

pauperis ("IFP"), and motion for the appointment of counsel have been

forwarded to me for review. Based upon my consideration of those

materials, I grant plaintiff's application for leave to proceed without

prepayment of fees, deny his request for the appointment of counsel, and

recommend that his complaint be dismissed.

I.    BACKGROUND

      Plaintiff commenced this action on or about April 5, 2019 by the filing

of a complaint, which was accompanied by motions for the appointment of

counsel and for leave to proceed without prepayment of fees. Dkt. Nos.1-

3. In his complaint, which was drafted on a form intended for use in filing

civil rights actions pursuant to 42 U.S.C. § 1983, plaintiff alleges that his

employment from Auburn Metal Processing, Inc. was terminated on

September 10, 2007, by defendant Gary Kiefer, whose position is listed as

plant manager, purportedly due to plaintiff's repeated violations of the


                                       2
company's attendance policy. Dkt. No. 1 at 2; see also Dkt. No. 1-1 at 5-7.

Although plaintiff was apparently re-hired to work at that facility, his

employment was again terminated on August 31, 2010 by defendant

Kiefer and defendant Herb Casey, a supervisor, due to plaintiff's repeated

absenteeism. Dkt. No. 1 at 6; Dkt. No. 1-1 a 7-10.

      More than four years after his termination, on October 16, 2014,

plaintiff filed a complaint regarding the matter with the New York State

Division of Human Rights ("NYSDHR"). Dkt. No. 1 at 6; see also Dkt. No.

1-1 at 12-14. By letter dated October 20, 2014, however, plaintiff was

notified that that agency lacked jurisdiction over his untimely complaint,

but that he "maintain[ed] all rights to bring a suit in any court of appropriate

jurisdiction." Dkt. No. 1-1 at 12-14 (citing N.Y. Exec. Law § 297(9); Murphy

v. Am. Home Prods. Corp., 58 N.Y.2d 293, 307 (1983)).

      Nearly three years later, in July of 2017, plaintiff attempted to

commence a special proceeding against defendant Kiefer, defendant

Casey, and Auburn Metal Processing, Inc. in New York State Supreme

Court, Cayuga County. Dkt. No. 1-1 at 1-11. According to plaintiff,

however, several defendants interfered with his efforts, including (1)

defendant Anne S. Ashby, his landlord, whom he accuses of deleting his

phone messages; (2) defendant Kelly J. Wejko, an individual who appears


                                       3
to have been an employee of the Cayuga County Clerk's Office, and who

failed to file his verified petition; (3) defendant Trista F. O'Hara, an

attorney, who failed to appear for their meeting and failed to provide

plaintiff with the paperwork necessary to proceed as an indigent party; and

(4) defendant Louis Delfavero, a guard, who prohibited plaintiff from

entering the Cayuga County Office Building. See generally Dkt. No. 1.

       Plaintiff seeks reinstatement to his previous position with back pay

and other compensatory damages, as well as various forms of injunctive

relief against each of the defendants. Dkt. No. 1 at 11.

II.    DISCUSSION

       A.      IFP Application

       When a civil action is commenced in a federal district court, the

statutory filing fee, currently set at $350.00, must ordinarily be paid. 28

U.S.C. § 1914(a). 1 A court is authorized, however, to permit a litigant to

proceed IFP if it determines that he is unable to pay the required filing fee.

28 U.S.C. § 1915(a)(1). 2 Because I conclude that plaintiff satisfies the


1         The total cost for filing a civil action in this court is $ 400.00 (consisting of the
civil filing fee of $350.00, 28 U.S.C. § 1914(a), and an administrative fee of $ 50.00).
2      The language of that section is ambiguous, in that it suggests an intent to limit
availability of IFP status to prison inmates. See 28 U.S.C. § 1915(a)(1) (authorizing the
commencement of an action without prepayment of fees "by a person who submits an
affidavit that includes a statement of all assets such prisoner possesses"). Courts have
construed that section, however, as making IFP status available to any litigant who can
                                                4
requirements to qualify for IFP status, his application for leave to proceed

without payment of the requisite filing fee is granted. 3 Dkt. No. 2.

       B.     Sufficiency of Plaintiff's Complaint

              1.     Governing Legal Standard

       Because I have found that plaintiff meets the financial criteria for

commencing this case IFP, I must next consider the sufficiency of the

claims set forth in his complaint in light of 28 U.S.C. § 1915(e). Section

1915(e) directs that, when a plaintiff seeks to proceed IFP, "the court shall

dismiss the case at any time if the court determines that . . . the action . . .

(i) is frivolous or malicious; (ii) fails to state a claim on which relief may be

granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief." 28 U.S.C. § 1915(e)(2)(B).

       In deciding whether a complaint states a colorable claim, a court

must extend a certain measure of deference in favor of pro se litigants,

Nance v. Kelly, 912 F.2d 605, 606 (2d Cir. 1990) (per curiam), and caution

should be exercised in ordering sua sponte dismissal of a pro se complaint

before the adverse party has been served and the parties have had an


meet the governing financial criteria. Hayes v. United States, 71 Fed. Cl. 366, 367
(Fed. Cl. 2006); see also Fridman v. City of N.Y., 195 F. Supp. 2d 534, 536 n.1
(S.D.N.Y. 2002).
3        Plaintiff is reminded that, although his IFP application has been granted, he will
still be required to pay fees that he incurs in this action, including copying and/or
witness fees.
                                             5
opportunity to address the sufficiency of plaintiff's allegations. Anderson v.

Coughlin, 700 F.2d 37, 41 (2d Cir. 1983). The court, however, also has an

overarching obligation to determine that a claim is not legally frivolous

before permitting a pro se plaintiff's complaint to proceed. See, e.g.,

Fitzgerald v. First E. Seventh St. Tenants Corp., 221 F.3d 362, 363 (2d

Cir. 2000) (holding that a district court may sua sponte dismiss a frivolous

complaint, notwithstanding the fact that the plaintiff paid the statutory filing

fee). "Legal frivolity . . . occurs where 'the claim is based on an

indisputably meritless legal theory [such as] when either the claim lacks an

arguable basis in law, or a dispositive defense clearly exists on the face of

the complaint.' " Aguilar v. United States, Nos. 99-MC-0304, 99-MC-0408,

1999 WL 1067841, at *2 (D. Conn. Nov. 8, 1999) (quoting Livingston v.

Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998)); see also

Neitzke v. Williams, 490 U.S. 319 (1989); Pino v. Ryan, 49 F.3d. 51, 53

(2d Cir. 1995) ("[T]he decision that a complaint is based on an indisputably

meritless legal theory, for purposes of dismissal under section 1915(d),

may be based upon a defense that appears on the face of the

complaint.").

      When reviewing a complaint under sections 1915(e), the court is

guided by the Federal Rules of Civil Procedure. Specifically, Rule 8


                                       6
provides that a pleading must contain "a short and plain statement of the

claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2).

The purpose of Rule 8 "is to give fair notice of the claim being asserted so

as to permit the adverse party the opportunity to file a responsive answer,

prepare an adequate defense and determine whether the doctrine of res

judicata is applicable." Powell v. Marine Midland Bank, 162 F.R.D. 15, 16

(N.D.N.Y. 1995) (McAvoy, J.) (emphasis omitted) (quoting Brown v.

Califano, 75 F.R.D. 497, 498 (D.D.C. 1977)) (internal quotation marks

omitted).

      A court should not dismiss a complaint if the plaintiff has stated

"enough facts to state a claim to relief that is plausible on its face." Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the

misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing

Twombly, 550 U.S. at 556). Although the court should construe the factual

allegations of a complaint in a light most favorable to the plaintiff, "the

tenet that a court must accept as true all of the allegations contained in a

complaint is inapplicable to legal conclusions." Iqbal, 556 U.S. at 678.

"Threadbare recitals of the elements of a cause of action, supported by


                                        7
mere conclusory statements, do not suffice." Id. (citing Twombly, 550 U.S.

at 555). Thus, "where the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has

alleged—but it has not 'show[n]'—'that the pleader is entitled to relief.' " Id.

at 679 (alteration in original) (quoting Fed. R. Civ. P. 8(a)(2)).

            2.    Analysis of Plaintiff's Claims

                  a.     Title VII

      Plaintiff's claims against defendants Kiefer and Casey are asserted

pursuant to Title VII, and arise out of plaintiff's initial employment

termination on September 10, 2007 and second discharge on August 31,

2010. Dkt. No. 1 at 3, 6, 9. It is well-established, however, that "individuals

are not subject to liability under Title VII." Sassaman v. Gamache, 566

F.3d 307, 315 (2d Cir. 2009) (quoting Patterson v. Cty. Of Oneida, 375

F.3d 206, 211 (2d. Cir. 2004) (internal quotation marks omitted).

Moreover, Title VII requires that a plaintiff receive a right-to-sue letter from

the Equal Employment Opportunity Commission ("EEOC") showing that he

exhausted his administrative remedies prior to commencement of an

action under that provision. 42 U.S.C. § 2000e-5(f)(1); see also Hodge v.

N.Y. Coll. of Podiatric Med., 157 F.3d 164, 168 (2d Cir. 1998) ("Title VII

plaintiffs must receive a 'right-to-sue' letter from the EEOC before filing suit


                                       8
in court."). Plaintiff has not attached an EEOC right-to-sue letter to his

complaint, nor has he alleged in his complaint that this threshold

requirement has been satisfied. Accordingly, I recommend that plaintiff's

Title VII claims be dismissed.

                  b.     42 U.S.C. § 1983

      Section 1983 "establishes a cause of action for 'the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws'

of the United States." German v. Fed. Home Loan Mortg. Corp., 885 F.

Supp. 537, 573 (S.D.N.Y. 1995) (quoting Wilder v. Virginia Hosp. Ass'n,

496 U.S. 498, 508 (1990); see 42 U.S.C. § 1983. It " 'is not itself a source

of substantive rights[,] . . . but merely provides 'a method for vindicating

federal rights elsewhere conferred[.]' " Patterson, 375 F.3d at 225 (quoting

Baker v. McCollan, 443 U.S. 137, 144 n.3 (1979)). In order to state a claim

pursuant to section 1983, a plaintiff must allege "(1) 'that some person has

deprived him of a federal right,' and (2) 'that the person who has deprived

him of that right acted under color of state . . . law.'" Velez v. Levy, 401

F.3d 75, 84 (2d Cir. 2005) (quoting Gomez v. Toledo, 446 U.S. 635, 640

(1980)).

      "State action is an essential element of any section 1983 claim."

Gentile v. Republic Tobacco Co., No. 95-CV-1500, 1995 WL 743719, at *2


                                       9
(N.D.N.Y. Dec. 6, 1995) (Pooler, J.) (citing Velaire v. City of Schenectady,

862 F. Supp. 774, 776 (N.D.N.Y. 1994) (McAvoy, J.)). To survive scrutiny

under section 1915(e) where a plaintiff has asserted a section 1983 claim,

the complaint must allege facts that plausibly suggest state action on the

part of the named defendants. See DeMatteis v. Eastman Kodak Co., 511

F.2d 306, 311 (2d Cir. 1975), modified on other grounds by DeMatteis v.

Eastman Kodak Co., 520 F.2d 409 (2d Cir. 1975), ("A private party

violates [section] 1983 only to the extent its conduct involves state

action."); see also Wilson v. King, No. 08-CV-0509, 2008 WL 2096593, at

*1 (N.D.N.Y. May 16, 2008) (Sharpe, J.).

      In this case, plaintiff alleges that defendants Ashby and O'Hara

obstructed his First and Seventh Amendment rights of the U.S.

Constitution, and defendant Casey violated his Eighth Amendment rights.

See generally Dkt. No. 1. However, plaintiff has failed to allege any facts

that could plausibly suggest state action on the part of those defendants.

Defendant O'Hara, a legal aid attorney, is not a state actor who is

amendable to suit under section 1983. See Caroselli v. Curci, 371 F. App'x

199, 201 (2d Cir. 2010) (citing Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S.

40, 49-50 (1999); Flagg v. Yonkers Sav. & Loan Ass'n, FA, 396 F.3d 178,

187 (2d Cir. 2005)). Likewise, defendant Ashby, a property manager or


                                     10
landlord, and defendant Casey, a supervisor, appear to be purely private

actors.4 Cranley v. Nat'l Life Ins. Co. of Vt., 318 F.3d 105, 111 (2d Cir.

2003) ("Because the United States Constitution regulates only the

Government, not private parties, a litigant claiming that his constitutional

rights have been violated must first establish that the challenged conduct

constitutes 'state action.' " (internal quotation marks omitted)). In the

absence of any allegation which would plausibly suggest state action on

the part of defendants O'Hara, Ashby, or Casey, I recommend that

plaintiff's 42 U.S.C. § 1983 claims against them be dismissed.

                     c.     18 U.S.C. § 1702

       Inexplicably, plaintiff brings claims against defendants O'Hara,

Delfavero, and Wejko for violating 18 U.S.C. § 1702. See generally Dkt.

No. 1. That criminal statute, inter alia, prohibits the taking of "any letter . . .

out of any . . . authorized depository for mail matter, . . . before it has been

delivered to the person to whom it was directed, with design to obstruct




4       Even if the allegations in plaintiff's complaint can be construed to plausibly
suggest that defendant Casey is, in fact, a state actor, plaintiff's allegations would fare
no better. Simply put, the loss of employment under the circumstances described by
plaintiff does not, in any manner, involve cruel and unusual punishment within the
meaning of the Eighth Amendment to the U.S. Constitution. See Edmundson v. City of
Atlanta, 1:16-CV-04639, 2017 WL 4456892, at *5 (N.D. Ga. June 21, 2017) (quoting
Bostic v. McClendon, 650 F. Supp. 245, 252 (N.D. Ga. 1986)).
                                            11
the correspondence[.]" 18 U.S.C. § 1702. No explanation is offered as to

the factual basis for that claim.

      There is no statutory basis for inferring that a civil cause of action of

some sort lays in favor of someone under 18 U.S.C. § 1702. See Chrysler

Corp. v. Brown, 441 U.S. 281, 316 (1979) (observing that the Supreme

Court "has rarely implied a private right of action under a criminal statute,

and where it has done so 'there was at least a statutory basis for inferring

that a civil cause of action of some sort lay in favor of someone.' ").

Accordingly, I recommend that plaintiff's claim pursuant to 18 U.S.C. §

1702 be dismissed.

                   d.    Defendant Wejko

      In addition to alleging that defendant Wejko violated 18 U.S.C. §

1702, plaintiff appears to allege that she interfered with his right to access

the courts, a claim that requires some additional discussion. See generally

Dkt. No. 1. "A plaintiff’s 'constitutional right of access to the courts is

violated where government officials obstruct legitimate efforts to seek

judicial redress.' " Friedman v. Bloomberg L.P., 884 F.3d 83, 90 (2d Cir.

2017) (quoting City of N.Y. v. Beretta U.S.A. Corp., 524 F.3d 384, 397 (2d

Cir. 2008)); see also Christopher v. Harbury, 536 U.S. 403, 415 (202). In

order to state a claim for the violation of the constitutional right of access


                                        12
to court, a plaintiff must allege facts plausibly suggesting: "(1) a

'nonfrivolous, arguable underlying claim' that has been frustrated by the

defendants' actions, and (2) a continued inability to obtain the relief sought

by the underlying claim." Arar v. Ashcroft, 585 F.3d 559, 592 (2d Cir.

2009) (quoting Christopher v. Harbury, 536 U.S. 403, 415-16 (2002)).

Accordingly, the plaintiff must set forth sufficient facts in the complaint to

suggest that success on the underlying claim is founded on more than

mere "hope." Christopher, 536 U.S. at 415. In addition, a plaintiff must

point to deliberate and malicious acts by a defendant that frustrated his

efforts to commence or prosecute that claim. Davis v. Goord, 320 F.3d

346, 351 (2d Cir. 2003).

      In this case, the only factual allegations with respect to defendant

Wejko are that she "was supposed to . . . file[]" plaintiff's petition, but that

"she did not show up[]" on the day it was to be filed at the clerk's office.

Dkt. No. 1 at 6; see also Dkt. No. 1-1 at 4. In addition to failing since these

allegations do not plausibly suggest that defendant Wejko acted

deliberately and maliciously in frustrating plaintiff's efforts to commence or

prosecute an underlying claim, plaintiff's right of access claim otherwise

fails because it is clear that plaintiff did not possess a nonfrivolous,

arguable underlying claim. When plaintiff was attempting to file a petition


                                       13
in state court in July of 2017, he was seeking to redress the termination of

his employment from nearly seven years prior. Plaintiff was, therefore,

attempting to commence an action well after the expiration of the

applicable statute of limitations period. 5 Murphy v. Am. Home Prods.

Corp., 58 N.Y.2d 293, 307 (1983).

      Accordingly, I recommend that any claim against defendant Wejko

be dismissed. 6

      C.     Whether to Permit Amendment

      Ordinarily, a court should not dismiss a complaint filed by a pro se

litigant without granting leave to amend at least once "when a liberal

reading of the complaint gives any indication that a valid claim might be

stated." Branum v. Clark, 927 F.2d 698, 704-05 (2d Cir. 1991); see also



5       To the extent that plaintiff appears to believe that the three-year statute of
limitations period began to run from the date he received the decision from the
NYSDHR, see Dkt. No. 1-1 at 12-14, the court notes that any claims accrued on
August 31, 2010, which is the date plaintiff's employment was terminated by his former
employer. Although the statute of limitations period would have been tolled while any
complaint was filed with the NYSDHR, this tolling would not have saved plaintiff's
claims in July of 2017. See Morese v. JetBlue Airways Corp., 941 F. Supp. 2d 274, 291
(E.D.N.Y. Mar. 31, 2013).
6      The court notes that defendant Wejko, who was appears to have been
employed by the clerk's office, would likely be protected by judicial immunity, which is
extended to court clerks for the performance of tasks "which are judicial in nature and
an integral part of the judicial process." Rodriguez v. Weprin, 116 F.3d 62, 66 (2d Cir.
1997); see also Kampfer v. Rodriguez, No. 97-CV-739, 1998 WL 187364, at *2
(N.D.N.Y. Apr. 15, 1998) (Pooler, J.).


                                           14
Fed. R. Civ. P. 15(a)(2) ("The court should freely give leave when justice

so requires."); Mathon v. Marine Midland Bank, N.A., 875 F. Supp. 986,

1003 (E.D.N.Y. 1995) (permitting leave to replead where court could not

"determine that the plaintiffs would not, under any circumstances, be able

to allege a civil RICO conspiracy"). An opportunity to amend is not

required, however, where "the problem with [the plaintiff's] causes of

action is substantive" such that "better pleading will not cure it." Cuoco v.

Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000); see also Cortec Indus. Inc. v.

Sum Holding L.P., 949 F.2d 42, 48 (2d Cir. 1991) ("Of course, where a

plaintiff is unable to allege any fact sufficient to support its claim, a

complaint should be dismissed with prejudice."). Stated differently,

"[w]here it appears that granting leave to amend is unlikely to be

productive, . . . it is not an abuse of discretion to deny leave to amend."

Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993); accord

Brown v. Peters, No. 95-CV-1641, 1997 WL 599355, at *1 (N.D.N.Y. Sept.

22, 1997) (Pooler, J.).

      In this instance, the deficiencies identified in this report are

substantive in nature and extend beyond the mere sufficiency of plaintiff's

complaint. Accordingly, because I find that any amendment that might be




                                        15
offered by plaintiff would be futile, I recommend against granting leave to

amend.

       D.   Plaintiff's Motion for Appointment of Counsel

       As was previously noted, accompanying plaintiff's complaint in this

action is a request for the assignment of counsel to represent him in this

action pro bono. Dkt. No. 3. Even if the court were not recommending

dismissal of plaintiff's complaint with prejudice, a more fully developed

record would be necessary before a meaningful assessment could be

made as to whether counsel should be appointed. See Hendricks v.

Coughlin, 114 F.3d 390, 392 (2d Cir. 1997) (instructing that courts must

look to the likelihood of merit of the underlying dispute in determining

whether to appoint counsel). Therefore, plaintiff's motion for appointment

of counsel is denied without prejudice. Should the assigned district judge

reject my recommendation and allow one or both of plaintiff's claims to

proceed, plaintiff will be permitted to make a subsequent motion for

appointment of counsel.

III.   SUMMARY, ORDER, AND RECOMMENDATION

       Having reviewed plaintiff's request for leave to proceed without

prepayment of fees, I find that it is complete and demonstrates his

entitlement to that status. Turning to the merits of plaintiff's complaint,


                                       16
however, and applying the standard set forth in 28 U.S.C. § 1915(e). I

conclude that plaintiff's complaint fails to state a cognizable claim against

any of defendants. For this reason, I recommend that plaintiff's complaint

be dismissed without leave to release, and will deny his motion for the

appointment of counsel. Accordingly, it is hereby

       ORDERED that plaintiff's application for leave to proceed in this

action without prepayment of fees (Dkt. No. 2) is GRANTED; and it is

further

       ORDERED that plaintiff's motion for appointment of counsel in the

action (Dkt. No. 3) is DENIED; and it is further respectfully

       RECOMMENDED that plaintiff's complaint in this action (Dkt. No. 1)

be DISMISSED.

       NOTICE: Pursuant to 28 U.S.C. § 636(b)(1), the parties may lodge

written objections to the foregoing report. Such objections must be filed

with the clerk of the court within FOURTEEN days of service of this

report.7 FAILURE TO SO OBJECT TO THIS REPORT WILL PRECLUDE


7      If you are proceeding pro se and are served with this order, report and
recommendation by mail, three additional days will be added to the fourteen-day
period, meaning that you have seventeen days from the date the order, report and
recommendation was mailed to you to serve and file objections. Fed. R. Civ. P. 6(d). If
the last day of that prescribed period falls on a Saturday, Sunday, or legal holiday, then
the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Fed. R. Civ. P. 6(a)(1)(C).

                                           17
APPELLATE REVIEW. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a), 6(d),

72; Roldan v. Racette, 984 F.2d 85 (2d Cir. 1993).

     The clerk of the court shall serve a copy of this order, report, and

recommendation on plaintiff in accordance with the local rules.




Date: April 15, 2019
      Syracuse, New York




                                     18
